Citation Nr: 1720948	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  06-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disability exhibited by loss of vision. 

2.  Entitlement to an increased disability rating for bilateral hearing loss evaluated as 10 percent disabling. 

3.  Entitlement to an effective date earlier than January 29, 2003 for the grant of service connection for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the RO that, in pertinent part, increased the disability rating for bilateral hearing loss to 10 percent; from a February 2004 decision of the RO that declined to reopen a claim for service connection for a disability exhibited by loss of vision on the basis that new and material evidence had not been received; and from a December 2007 rating decision that granted service connection for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy, evaluated as 40 percent disabling effective January 29, 2003, which the Veteran timely appealed for an earlier effective date. 

The Board notes that the Veteran is already in receipt of TDIU benefits from March 1, 2010 as stated in the April 2016 rating decision.  Further, the evidence does not suggest the Veteran is unable to work due to his bilateral hearing loss disability prior to March 2010.  As such, entitlement to TDIU is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In April 2011, the Board remanded the case for further evidentiary development.  As a VA examination was conducted as to the hearing loss increased rating claim, a VCAA letter was sent, and a statement of the case (SOC) was issued as to the lumbar spine earlier effective date claim, all remand instructions have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions). 

FINDINGS OF FACT

1.  During the appeal period, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and no more than Level V hearing acuity in the left ear.

2.  In November 1993, the RO denied the claim for service connection for loss of vision.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

3.  The evidence associated with the claims file since the November 1993 denial, when considered by itself or in connection with evidence previously assembled, is cumulative.  

4.  The evidence of record does not contain any earlier formal or informal increased rating claim filed prior to January 29, 2003 for the grant of service connection for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

2.  The November 1993 rating decision denying service connection for loss of vision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

3.  The evidence received since the November 1993 rating decision is not new and material and the claim for loss of vision on a direct basis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).
4.  The criteria for an effective date prior to January 29, 2003 for the award of an increased rating for a low back disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of 38 U.S.C.A. § 5103(a) have been met by July 2003 and January 2015 letters.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied in regard to his increased rating claim for hearing loss.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations throughout the appeals period for his hearing loss in August 2003, May 2009, and January 2015.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




New and Material Evidence for Loss of Vision Claim

Legal Criteria

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Facts and Analysis 

Regarding service connection for a vision disability, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016). 

Here, service connection for an eye disability was denied by a November 1993 rating decision, with reasoning that there was no objective evidence of a current eye disability, other than refractive error, which is not considered a disability for VA compensation benefits.  The decision considered a December 1992 VA examination which diagnosed refraction error.  The Veteran was notified in December 1993, and no new and material evidence was received within one year of the notice.

The Veteran filed his claim to reopen in July 2003.  Since then, medical evidence has not been submitted to support that the Veteran suffers from an eye disability other than refractive error.  September 2003 and October 2009 VA treatment records of optometry evaluation diagnose refractive error.  December 2011, May 2012, January 2013 and July 2014 ophthalmology notes reflect glaucoma suspicion, refractive error, and no diabetic retinopathy.  There was no diagnosis of glaucoma found and later records do not note the possibility of glaucoma.  A July 2015 VA treatment notes that the Veteran wears eyeglasses, and does not experience blurring or blindness.  A VA treatment record dated January 2016 reflects diagnosis of refractive error.  

In this case, new and material evidence has not been submitted since the November 1993 rating decision denying the claim for service connection for loss of vision.  That denial was made on the basis that the Veteran did not have a diagnosis other than refractive error for VA compensation purposes, as shown in the December 1992 VA examination.  Subsequent VA treatment records reflect numerous ophthalmology examinations which do not reflect a diagnosis other than refractive error.  These records are thus duplicative of the medical evidence of record at the time of the November 1993 decision and do not raise a reasonable possibility of substantiating the claim.

For the foregoing reasons, the evidence submitted since the November 1993 rating decision denying service connection for loss of vision is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claim for service connection for an eye disability is not warranted.

Bilateral Hearing Loss Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case, as explained below.
Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

Facts and Analysis

The Veteran filed a claim for an increased rating for bilateral hearing loss in May 2003.  On appeal is a September 2003 rating decision which increased the rating to 10 percent effective May 15, 2003, the date of claim.  The Veteran appeared for VA examinations, detailed below, during the pendency of this appeal, which support that a higher rating is not warranted.

The Veteran's August 2003 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
50
80
85
95
78
Right:
(decibel)
40
50
80
80
63

Maryland CNC testing revealed speech recognition ability of 82 percent in the right ear and 80 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral V is derived for the left ear and Roman Numeral IV is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 10 percent evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2016).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Here, there is no evidence of an exceptional pattern of hearing loss.

The Veteran's May 2009 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
45
80
85
90
75
Right:
(decibel)
45
55
80
80
65

Maryland CNC testing revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral V is derived for the left ear and Roman Numeral IV is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's left ear as the poorer ear for 38 CFR 4.85's Table VII, a 10 percent evaluation is derived from Table VII.  

Again, there is no evidence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (2016).  

Regarding functional impairment, the Veteran described poor social interactions, difficulty following instructions, and hearing difficulty.  He has difficulty following telephone conversations, TV, and the radio. 

The Veteran's January 2015 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
50
85
90
90
79
Right:
(decibel)
50
60
85
85
70

Maryland CNC testing revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral II is derived for the left ear and Roman Numeral III is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

Again, there is no evidence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (2016).  

Regarding functional impairment, the examiner concluded that the Veteran's bilateral hearing loss may cause a problem to understand conversations in background noise and/or distant situations. 

Thus, based on the audiometric findings, an evaluation in excess of 10 percent for the Veteran's service-connected bilateral hearing disability is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's increased rating claim for service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Low Back

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for service connection benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2016).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

Facts and Analysis

In this case, the Veteran submitted a claim for a back condition on January 29, 2003.  By a February 2004 rating decision, the RO denied the claim.  In March 2004, the Veteran submitted a Notice of Disagreement.  In February 2006, a Statement of the Case was entered and in March 2006, the Veteran submitted an Appeal.  In December 2007, the RO granted service connection for a lumbar spine disability effective January 29, 2003, and the Veteran appealed this decision for an earlier effective date.

The Board finds that January 29, 2003 is the date of claim, as there is no indication a formal or informal claim was filed and/or received by VA prior to that date. 
The date of claim of record, January 29, 2003, is the controlling date for the effective date assigned under the factual circumstances in this matter.  Accordingly, an earlier effective date for service connection of a lumbar spine disability is not warranted. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

The claim to reopen a claim for service connection for a disability exhibited by loss of vision is denied.

Entitlement to an increased disability rating in excess of 10 percent for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than January 29, 2003 for the grant of service connection for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy is denied.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


